Citation Nr: 0030379	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  99-12 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether there was clear and unmistakable error in a 
rating decision denying entitlement to service connection for 
low back disability.

2.  Whether there was clear and unmistakable error in a 
rating decision which failed to rate the veteran's 
psychiatric disability as post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1942 to 
June 1945.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The Board initially notes that the RO, based on the veteran's 
statements in May 1998 and February 1999, developed the 
issues as listed on the title page of this action, but that 
the veteran has also raised the issue of whether there was 
clear and unmistakable error (CUE) in a rating decision which 
failed to separately evaluate his service-connected low back 
and psychiatric disabilities, although he has not identified 
which rating decision he intends to challenge.  This matter 
is therefore referred to the RO for appropriate action.  

In light of the veteran's contentions, the issue of whether 
separate ratings for the service-connected low back and 
psychiatric disabilities are currently warranted and the 
issue of whether an earlier effective date is warranted for 
service connection for low back disability on a basis other 
than clear and unmistakable error in a rating decision 
denying service connection for low back disability are 
referred to the RO for appropriate action.   

The Board also notes that the veteran raised the issue of 
entitlement to service connection for PTSD in a May 1998 
statement, and that he has raised the issue of entitlement to 
service connection for additional low back disability.  Those 
matters are therefore referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  A June 1945 rating decision granted service connection 
for anxiety psychoneurosis.

2.  Service connection for low back disability, including 
arthritis, was granted in a September 1967 rating decision.

3.  A claim by the veteran for service connection for low 
back disability has not been denied by VA.  

4.  In September 1967, the veteran's psychiatric disability 
was rated as psychophysiologic musculoskeletal reaction 
manifested by complaints of pain in the back and arthritic 
changes.

5.  The veteran was diagnosed with PTSD in June 1988.

6.  The veteran has not identified a rating decision which he 
contends is clearly and unmistakably erroneous in denying 
service connection for low back disability or failing to rate 
his service- connected psychiatric disability as PTSD; nor 
has he alleged, with respect to any rating decision, that 
either the correct facts, as they were known at the time, 
were not before the adjudicator or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.


CONCLUSIONS OF LAW

1.  Clear and unmistakable error is not shown in a rating 
decision denying service connection for low back disability.  
38 C.F.R. § 3.105(a) (1999).

2.  Clear and unmistakable error is not shown in a rating 
decision which failed to rate the veteran's service- 
connected psychiatric disability as PTSD.  38 C.F.R. 
§ 3.105(a) (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of clear and unmistakable error.  In 
order for a claim of clear and unmistakable error to be 
valid, there must have been an error in the prior 
adjudication of the claim; either the correct facts, as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied.  Russell v. Principi, 3 Vet. 
App. 310, 313 (1992) (en banc).  In Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993), the United States Court of Appeals for 
Veterans Claims (Court) held that clear and unmistakable 
error is one of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  When attempting 
to raise a claim of clear and unmistakable error, a claimant 
must describe the alleged error with some degree of 
specificity, and, unless it is the kind of error, that if 
true, would be clear and unmistakable error on its face, must 
provide persuasive reasons as to why the result would have 
been manifestly different but for the alleged error.  Id. at 
43-44.  Fugo further held that neither a claim alleging 
improper weighing and evaluating of the evidence in a 
previous adjudication, nor general, non-specific claims 
(including sweeping allegations of failures to follow the 
regulations or to provide due process), meet the restrictive 
definition of clear and unmistakable error.  Id. at 44.

A.  Clear and unmistakable error in a rating decision denying 
service connection for low back disability

Service medical records show that the veteran was treated on 
several occasions for complaints of low back pain.  Physical 
examination disclosed the presence of slight pelvic tilt to 
the right.  X-ray studies were negative.

The record reflects that the veteran filed a claim for 
service connection for back disability in June 1945.  Service 
connection for psychoneurosis was granted later in June 1945.

Medical evidence for the period from 1945 to September 1967, 
including VA examination reports for October 1946, January 
1952, January 1957, March 1959 and July 1967, as well as 
several statements by physicians and chiropractors, document 
the veteran's contention that he injured his back in service 
and disclose treatment for low back complaints including 
lumbosacral strain, and X-ray studies in July 1967 showed the 
presence of slight scoliosis and moderate degenerative 
changes.  The record also reflects that the veteran's 
diagnoses included psychophysiological reaction of the 
muscular system, manifested by back troubles.

In a September 1, 1967, rating decision, service connection 
for low back complaints and for arthritis of the low back was 
granted; the veteran's low back disability was combined with 
his psychiatric disability, and he was assigned a single 
disability rating for psychophysiologic musculoskeletal 
reaction manifested by complaints of pain in the back and 
arthritic changes.

Evidence added to the record since September 1967 documents 
continued treatment for low back complaints.

In May 1998, February 1999 and June 1999 statements, the 
veteran essentially alleged that it was clear and 
unmistakable error not to grant service connection for low 
back disability in light of his history of a back injury in 
service.

As described above, service connection for low back 
disability, including arthritis, was granted in a September 
1967 rating decision.  Additionally, the record reflects that 
service connection for low back disability has not been 
denied in any rating decision, and the veteran has, in fact, 
failed to identify any rating decision denying a claim for 
service connection for low back disability.  The Board also 
notes that even assuming that a rating decision had denied 
service connection for low back disability, the veteran has 
not alleged, other than by noting that his back was injured 
in service and by citing, without elaboration, several 
regulatory provisions, that either the correct facts, as they 
were known at the time, were not before the adjudicator in 
any rating decision, or that the statutory or regulatory 
provisions extant at the time were incorrectly applied.

Accordingly, as service connection for low back disability 
was granted in September 1967, and as there is no other prior 
adjudication of a claim for service connection for low back 
disability, the veteran's claim must be denied.

B.  Clear and unmistakable error in a rating decision which 
failed to rate the veteran's service-connected psychiatric 
disability as PTSD.

Service medical records document that the veteran was 
diagnosed with and discharged for anxiety psychoneurosis 
following the development of symptoms including fatigue, 
insomnia, headaches and startleability.  

A June 1945 rating decision granted service connection for 
anxiety psychoneurosis.

Postservice medical evidence documents continued treatment 
for psychiatric symptoms.  A July 1967 VA examiner diagnosed 
the veteran with psychophysiologic musculoskeletal reaction 
manifested by complaints of pain in the back, and X-ray 
studies documented the presence of degenerative changes of 
the lumbar spine.  The medical evidence is entirely negative 
for any diagnosis of PTSD until June 1988, at which time a VA 
examiner diagnosed the veteran with psychological factors 
affecting physical disorder, but noted that the veteran also 
presented with something of a post-traumatic stress disorder.

A September 1967 rating decision rated the veteran's 
psychiatric disability as psychophysiologic musculoskeletal 
reaction manifested by complaints of pain in the back and 
arthritic changes.

In a May 1998 statement, the veteran alleged that his 
psychiatric disability had been misdiagnosed since 1945.  He 
contended that his psychiatric disability should have been 
evaluated as PTSD.  The veteran did not in this or any other 
statement identify which rating decision he intended to 
challenge as involving clear and unmistakable error.  
Additionally, the veteran has not explained how, with respect 
to any rating decision, either the correct facts, as they 
were known at the time, were not before the adjudicator or 
how the statutory or regulatory provisions extant at the time 
were incorrectly applied.  Moreover, the veteran has not even 
attempted to explain how the result in any rating decision 
would have been manifestly different but for any error.  
Accordingly, the veteran's claim with respect to whether 
clear and unmistakable error exists in a rating decision 
which failed to rate his psychiatric disability as PTSD, must 
be denied.


ORDER

Clear and unmistakable error not having been found in a 
rating decision denying service connection for low back 
disability, the benefit sought on appeal is denied. 

Clear and unmistakable error not having been found in a 
rating decision which did not rate the veteran's service-
connected psychiatric disability as PTSD, the benefit sought 
on appeal is denied.




		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 7 -


- 1 -


